[Cite as State v. Hudson, 2012-Ohio-100.]


         Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 95892



                                        STATE OF OHIO

                                                         PLAINTIFF-APPELLEE

                                                   vs.


                                    DEMARIO HUDSON
                                                                DEFENDANT-APPELLANT



                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-537809

        BEFORE:          Jones, J., Stewart, P.J., and E. Gallagher, J.
        RELEASED AND JOURNALIZED:                   January 12, 2012

ATTORNEY FOR APPELLANT
R. Brian Moriarty
R. Brian Moriarty, L.L.C.
2000 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Robert Botnick
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113


       LARRY A. JONES, J.:

       {¶ 1} Defendant-appellant, Demario Hudson, appeals from his judgment entry of

conviction. We affirm.

       I.   Procedural History and Facts

       {¶ 2} Demario and his brother, Marlon Hudson, were jointly indicted in three separate

cases, which were consolidated at the trial court level.1       The charges resulted from three

incidents that occurred in January 2010, where the defendants broke into houses.

       {¶ 3} In the first incident, a 26-year-old single mother was present.           Montana

“guarded” the door, while Demario and Marlon rummaged through her house. Marlon had a

sawed-off shotgun and Demario had a revolver. At some point during the crime, the victim’s

three-year-old daughter woke up and started crying when she saw the defendants.            The


       1
        A third defendant, Montana Hudson, was also indicted.
defendants told the mother to get her under control. The defendants stole a number of the

woman’s personal effects.

       {¶ 4} The second incident occurred the following day.       The victim, a college student

home for winter break, was getting out of her car at her home when Marlon approached her with

a sawed-off shotgun; Demario approached with a pistol. The defendants entered her home.

The victim’s father was present and the defendants forced him onto the ground. The victim’s

17-year-old sister was also present; she remained hiding in a bedroom.

       {¶ 5} Marlon forced the victim into another bedroom and demanded money.        When the

victim responded that she did not have any, Marlon said he did not believe her and made her

disrobe. The defendants stole numerous personal effects from the home.

       {¶ 6} The third incident occurred approximately one week later. Two females and one

male were together in a car. One of the females was being dropped off. As the car was

stopped so that the one passenger could get out, Demario, Marlon, and Montana ran up to the car

and tried to force the male out. The defendants had weapons. The man ran away and the two

women ran into their house. The defendants caught up with the man and forced him to the

ground. The victim had a “doo-rag” on his head, which the defendants pulled down over his

face. They then stripped him down to his underwear and socks. The defendants forced the

victim into their vehicle, drove him to another location, and dropped him off in his underwear

and socks.

       {¶ 7} One person involved in each of the incidents was able to see that the defendants

were in a dark-colored Plymouth Breeze. Demario and Marlon are brothers and their mother

was the owner of a black Plymouth Breeze.     Some of the victims also saw that the defendants

were wearing rubber gloves.
       {¶ 8} After the defendants were apprehended, several of the items the victims reported

missing were found inside the Plymouth Breeze along with the same kind of rubber gloves the

defendants used during the commission of the crimes.        Other items reported missing by the

victims were recovered during the execution of search warrants at the defendants’ homes.      More

rubber gloves like the ones used during the commission of the crimes were found in Marlon’s

living quarters.

       {¶ 9} Marlon and Demario pleaded guilty to eight first-degree felonies and three

three-year firearm specifications. They were each sentenced to a 31-year prison term.

       {¶ 10} Demario now raises the following assignments of error for our review:

      {¶ 11} “I. The trial court did not comply with Crim.R. 11 and defendant’s plea was not
knowingly, intelligently, and voluntarily made.

       {¶ 12} “II. The trial court erred in not permitting the appellant to obtain counsel of his
choice or [informing him of] the ramifications of joint representation.

       {¶ 13} “III.   Defendant-appellant was denied the effective assistance of counsel.

       {¶ 14} “IV. The trial court erred in imposing a term of incarceration that is not
proportionate to similarly situated offenders.”

       II.   Law and Analysis

       A. The Plea and Right to Counsel

       {¶ 15} For his first assignment of error, Demario contends that the trial court did not

comply with Crim.R. 11 and his plea was not knowingly, intelligently, and voluntarily made.

For his second assigned error, Demario contends that he was denied his right to assistance of

counsel at the hearing.   The two contentions are interrelated and will be considered together.

       {¶ 16} Crim.R. 11(C)(2) provides that in felony cases the court may refuse to accept and

shall not accept a plea of guilty without first addressing the defendant personally and doing all of
the following:

       {¶ 17} “(a) Determining that the defendant is making the plea voluntarily, with

understanding of the nature of the charges and of the maximum penalty involved, and if

applicable, that the defendant is not eligible for probation or for the imposition of community

control sanctions at the sentencing hearing.

       {¶ 18} “(b) Informing the defendant of and determining that the defendant understands

the effect of the plea of guilty or no contest, and that the court, upon acceptance of the plea, may

proceed with judgment and sentence.

       {¶ 19} “(c) Informing the defendant and determining that the defendant understands that

by the plea the defendant is waiving the rights to jury trial, to confront witnesses against him or

her, to have compulsory process for obtaining witnesses in the defendant’s favor, and to require

the state to prove the defendant’s guilt beyond a reasonable doubt at a trial at which the

defendant cannot be compelled to testify against himself or herself.”

       {¶ 20} A trial court must strictly comply with the Crim.R. 11(C)(2)(c) requirements that

relate to the waiver of constitutional rights.          State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, ¶ 18. Under the more stringent standard for constitutionally

protected rights, a trial court’s acceptance of a guilty plea will be affirmed only if the trial court

engaged in meaningful dialogue with the defendant which, in substance, explained the pertinent

constitutional rights “in a manner reasonably intelligible to that defendant.” State v. Ballard, 66

Ohio St.2d 473, 423 N.E.2d 115 (1981), paragraph two of the syllabus.

       {¶ 21} With respect to the nonconstitutional requirements of Crim.R. 11, set forth in

Crim.R. 11(C)(2)(a) and (b), reviewing courts consider whether there was substantial compliance

with the rule. Veney, ¶ 14-17. “Substantial compliance means that under the totality of the
circumstances the defendant subjectively understands the implications of his plea and the rights

he is waiving.” State v. Nero, 56 Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). A defendant

must show prejudice before a plea will be vacated for a trial court’s error involving Crim.R.

11(C) procedure when nonconstitutional aspects of the colloquy are at issue. Veney, ¶ 17.

       {¶ 22} Two attorneys, Stanley Josselson and Valentine Schurowliew, were present at the

plea hearing for the defense. In both the first and second assigned errors, Demario contends that

it was not clear which attorney represented him and which represented Marlon.              Demario

further contends that having one attorney for two codefendants “raises serious [Bruton]2 issues

and has a direct effect on the Defendant’s right to have independent counsel and the

rights/abilities of each defense counsel in that regard.”

       {¶ 23} The record before us indicates that as the parties were in the process of jury

selection, the defendants indicated that they wished to accept the plea offered by the state. As

the assistant prosecuting attorney attempted to place the specifics of the state’s offer on the

record, Marlon had an “outburst.” Attorney Schurowliew informed the court that he had had

particular “difficulty communicating” with Marlon, so he generally dealt with Demario.

Schurowliew indicated that he worked for attorney Josselson, and together they represented both

defendants.    Josselson confirmed that Schurowliew worked for him and that together they

represented both defendants. Josselson also stated that both he and Schurowliew had had

communications with both Demario and Marlon.                Both attorneys indicated that they had

prepared their case and were able to proceed.



       2
           Bruton v. United States, 391 U .S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968).
        {¶ 24} The court and Marlon then engaged in the following exchange:

       {¶ 25} “THE COURT: * * * Now, we’re at the juncture at trial where the county
prosecutor has made an offer. It’s my understanding through Mr. Josselson that such an offer
has been accepted by you, but if you feel that Mr. Josselson cannot continue in your
representation I need you to tell me now?
       {¶ 26} “MARLON HUDSON: Whatever, man. He said he could go ahead.

        {¶ 27} “THE COURT: No. You tell me if he can, not what he said. I need to know
from you if you feel that he can adequately represent you, and if you think that he can’t, I need
you to tell me that, too.

        {¶ 28} “MARLON HUDSON: He said he can.

        {¶ 29} “THE COURT: Do you feel that he can represent you, yes or no?

        {¶ 30} “MARLON HUDSON: Yeah.

        {¶ 31} “THE COURT: Yes?

        {¶ 32} “MARLON HUDSON: Yeah, man.

        {¶ 33} “THE COURT: Is it your desire to continue with Mr. Josselson as your lawyer?

        {¶ 34} “MARLON HUDSON: It don’t matter.

       {¶ 35} “THE COURT: It does matter to the Court, and I need to know from you if it is
your desire for Mr. Josselson to represent you?

        {¶ 36} “MARLON HUDSON: Yes. My mama paid for him.

        {¶ 37} “THE COURT: Is it your desire to continue with him?

        {¶ 38} “MARLON HUDSON: Yes.”

        {¶ 39} This appeal was taken by Demario, not Marlon.3        Demario even acknowledges in

his brief that “[t]his appeal concerns Demario Hudson only * * *.”4       Demario did not raise the

issue of representation at the trial court level.   When asked by the trial court if he was satisfied


        Marlon has his own appeal, 8th Dist. No. 96435.
        3



        Appellant’s Brief, p. 1.
        4
with the representation he had received, Demario responded, “[y]es, your honor.” In fact,

Marlon also responded, “[y]es.” Demario cannot now attempt to “backdoor” Marlon’s issue as

his own. Accordingly, Demario’s contention about his representation at the plea hearing raised

in the first assignment of error is overruled and the second assignment of error is overruled in

toto.

        {¶ 40} Demario next contends in his first assignment of error that his plea was not

knowingly and voluntarily made because the trial court did not engage in “appropriate discussion

with [him] to adequately explain the ramifications” of his belief that he would be sentenced to

“no more than 12 years.” We disagree.

        {¶ 41} The record demonstrates that the assistant prosecuting attorney placed the state’s

offer on the record and detailed the possible prison terms, fines, and postrelease control

sanctions. The state indicated that it would not take a position on sentencing.

        {¶ 42} Attorney Josselson stated that he and Schurowliew had had “quite a bit of

discussion on these cases” with the defendants and had reviewed their constitutional rights with

them, and the defendants wanted to accept the state’s offer. The court then proceeded to review

the defendants’ rights and the possible penalties.   When the court questioned the defendants as

to whether any threats or promises had been made to them, Marlon responded that “[t]hey said

[the sentence] would be 12 years.” Demario added, “[t]old me about no more than 12 years.”

The following exchange then took place:

       {¶ 43} “THE COURT: Oh, no. I don’t know who — I don’t know who could have
told you that, but that’s not true.

        {¶ 44} “DEMARIO HUDSON: That’s the only reason why I copped to it.

        {¶ 45} “THE COURT: That’s not true.
       {¶ 46} “DEMARIO HUDSON: Why?

      {¶ 47} “THE COURT: Your underlying sentence is 9 years,5 and 3 years would be the
minimum sentence, and the Court does not discuss sentence with anybody. I don’t ever tell
anybody what I’m going to do.”

       {¶ 48} The assistant prosecuting attorney and attorney Josselson confirmed that the court

never discussed, or made any promises relative to, sentencing with them.         Attorney Josselson

clarified that he believed the confusion resulted because counsel informed the defendants that the

minimum sentence they could receive under the plea agreement was 12 years and that the state

would not contest that.

       {¶ 49} After that clarification, the court again questioned Demario, “[t]here’s not been

any promise made to anybody?”           Demario responded, “[r]ight.”        The court questioned

Demario three more times about whether he was promised a particular sentence and each time he

stated that he was not.     On this record, there was no promise made to Demario and his

contention that the court did not engage in appropriate colloquy on the issue is unsupported.

       {¶ 50} The court continued with the plea hearing, and when it asked the defendants what

their pleas were, both responded “not guilty.” Demario contends that “[a]t this point, it was

incumbent upon the court to either have a trial * * * or have defense counsel talk to his clients

and make sure they underst[ood] the nature of the plea, the ramifications of the plea deal, and the

rights they would be waiving.”

       {¶ 51} After the defendants indicated that they were not guilty, the court responded, “[a]ll

right. Let’s proceed to trial. If you’re not guilty we’ll proceed to trial and the jury will find

you not guilty.” Immediately thereafter, both defendants responded by saying “I’m guilty.”


       5
        Because of the mandatory consecutive terms for the three-year firearm specifications.
The court questioned them again as to their guilt, and both defendants indicated that they were

pleading guilty. The court accepted the pleas as knowingly and voluntarily made.

       {¶ 52} On this record, the court fulfilled its duties. The state reviewed the charges and

penalties of the convictions in detail; defense counsel indicated that they had had “quite a bit of

discussion on these cases” with the defendants, had reviewed their constitutional rights with

them, and that the defendants wanted to accept the state’s offer; and the trial court engaged in

extensive colloquy with the defendants, explaining the charges, potential penalties, and the rights

they would be waiving by pleading guilty.

       {¶ 53} Accordingly, the plea was knowingly, voluntarily, and intelligently made and the

first assignment of error is overruled.

       B.   Ineffective Assistance of Counsel

       {¶ 54} In the third assignment of error, Demario contends that he was denied the

effective assistance of counsel. We disagree.

       {¶ 55} An attorney who is licensed in Ohio is presumed competent.                Vaughn v.

Maxwell, 2 Ohio St.2d 299, 301, 209 N.E.2d 164 (1965). Therefore, the burden of showing

ineffective assistance of counsel is on the party asserting it.   State v. Smith, 17 Ohio St.3d 98,

100, 477 N.E.2d 1128 (1985).         Trial counsel is entitled to a strong presumption that all

decisions fall within the wide range of reasonable professional assistance. State v. Sallie, 81

Ohio St.3d 673, 675, 1998-Ohio-343, 693 N.E.2d 267.               Additionally, in fairly assessing

counsel’s performance, there is a strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.          State v. Conway, 109 Ohio St.3d 412,

2006-Ohio-2815, 848 N.E.2d 810, ¶ 101.

       {¶ 56} “The benchmark for judging any claim of ineffectiveness must be whether
counsel’s conduct so undermined the proper functioning of the adversarial process that the trial

cannot be relied on as having produced a just result.” Strickland v. Washington, 466 U.S. 668,

686, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). In order to succeed on a claim of ineffective

assistance of counsel, Demario must satisfy a two-prong test. First, he must demonstrate that

his trial counsel’s performance was deficient.          Id. at 687.        If he can show deficient

performance, he must next demonstrate that he was prejudiced by the deficient performance.

Id.   To show prejudice, he must establish there is a reasonable probability that, but for his

counsel’s unprofessional errors, the result of the trial would have been different. A reasonable

probability is one sufficient to erode confidence in the outcome.       Id. at 694.

        {¶ 57} Demario’s ineffective assistance of counsel claim is based on (1) the dual

representation; (2) the “promise” of a sentence not more than 12 years; and (3) his twice saying

that he was not guilty.   We overrule all three contentions for the reasons already discussed.

        {¶ 58} In short, representation was not Demario’s issue; it was Marlon’s, and he is not a

party to this appeal. There was no “promise” of any sentence and any confusion regarding the

sentence was adequately addressed. And, when Demario stated that he was not guilty, the trial

court ended the plea hearing and said that the matter would proceed to trial; Demario, on his own

accord, stated that he was guilty and desired to enter such a plea. The court questioned him

again, and he again indicated that it was his desire to plead guilty.

        {¶ 59} In light of the above, the third assignment of error is overruled.

        C. Disproportionate Sentence

        {¶ 60} In his final assignment of error, Demario contends that his 31-year sentence is

disproportionate to the four-year sentence Montana received for his involvement.

        {¶ 61} This court has held that in order to support a contention that a sentence is
disproportionate to sentences imposed upon other offenders, the defendant must raise this issue

before the trial court and present some evidence, however minimal, in order to provide a starting

point for analysis and to preserve the issue for appeal. State v. Cooper, 8th Dist. No. 93308,

2010-Ohio-1983, ¶ 24; State v. Lang, 8th Dist. No. 92099, 2010-Ohio-433, ¶ 21; State v.

Edwards, 8th Dist. No. 89181, 2007-Ohio-6068, ¶ 11. Demario did not raise the issue of

proportionality in the trial court and, therefore, he has not preserved the issue for appeal.

       {¶ 62} We further note that Demario pleaded guilty to eight first-degree felonies with

three three-year firearm specifications, while Montana pleaded guilty to three felonies with no

firearm specifications.   The two, therefore, were not similarly situated.

       {¶ 63} In light of the above, the fourth assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution. The defendant’s conviction having been affirmed,

any bail pending appeal is terminated.        Case remanded to the trial court for execution of

sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, JUDGE

EILEEN A. GALLAGHER, J., CONCURS;
MELODY J. STEWART, P.J., CONCURS
IN JUDGMENT ONLY